Citation Nr: 0309911	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from April 1966 to 
March 1968 and June 1968 to June 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  


REMAND

The veteran claims entitlement to a total rating based on 
individual unemployability related to his service-connected 
disabilities.  The veteran's service-connected disabilities 
are rated at a combined evaluation of 60 percent and include 
hearing loss, tinnitus, degenerative joint disease of the 
left knee, degenerative joint disease of the right knee, 
degenerative changes of the lumbar, cervical, and thoracic 
spine, degenerative disc disease of the lumbar spine without 
evidence of lower extremity radiculopathy, degenerative disc 
disease of the lower thoracic spine without evidence of lower 
extremity radiculopathy, degenerative disc disease of the 
cervical spine without evidence of lower extremity 
radiculopathy, dyshydrosis of the hands and feet, prepyloric 
ulcer, and sinusitis.  

The veteran receives disability benefits from the Social 
Security Administration (SSA).  Indicated on the SSA 
disability determination is that the primary diagnosis for 
which benefits were being awarded was vascular dementia 
without an established secondary diagnosis.  Parenthetically, 
it is noted that the SSA file contained medical evidence, but 
that it was insufficient for the purpose of establishing a 
secondary diagnosis.  The veteran claims that he is rendered 
unemployable by virtue of his service-connected disabilities 
noted above, and not for the reasons indicated in his Social 
Security records, that is for his nonservice-connected 
vascular dementia.  

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  In order to render an equitable decision, the 
Board hereby remands this matter for further development as 
noted below.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected disabilities since 1996.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should arrange for the veteran 
to undergo a general medical examination 
to determine the effect of his service-
connected disabilities on his ability to 
secure or follow a substantially gainful 
occupation.  The claims folder should be 
provided to the examiner, and the 
examiner must review the folder.  The 
examiner should be asked to provide an 
opinion as to whether the veteran's 
service-connected disabilities (that is, 
without regard to any other disabilities 
and the veteran's age) render him unable 
to secure or follow a substantially 
gainful occupation.  

3.  Again, the RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

